DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on October 25, 2022 has been considered.

	Claim Objections

Claims 1, 2, 4-8, 11-15, 17, and 18 are objected to because of the following informalities: 
- claim 1, “individual information technology (IT) equipment” (line 2) should be – more than one information technology (IT) component 
- claims 1, 5-7, 11-13, 17, and 18, “the temperature of supply air” (claim 1, lines 14, 16; claim 5, line 7; claim 6, lines 7, 9; claim 7, lines 19, 21; claim 11, lines 9, 12; claim 12, line 8, claim 13, lines 26, 28-29; claim 17, line 9; claim 18, lines 9, 11) lacks antecedent basis.
- claims 2, 5, 8, 14, 15, and 17, “the interior air temperature” (claim 2, line 10; claim 5, line 9; claim 8, line 14; claim 14, line 13; claim 15, line 6; claim 17, line 12) lacks antecedent basis.
- claim 4, “the interior temperature value” (claim 4, line 5) lacks antecedent basis.
- claim 7, “information technology (IT) equipment” (line 2) should be – more than one information technology (IT) component 
- claims 11, “the interior air temperature” (claim 11, lines 10-11; claim 12, line 9; claim 5, line 9; claim 8, line 14; claim 14, line 13; claim 15, line 6; claim 17, line 12) lacks antecedent basis.
- claims 11, 12, 17, and 18, “the interior air temperature value” (claim 11, lines 10-11; claim 12, lines 9, 10; claim 17, lines 10-11; claim 18, line 10) lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wiederhold et al. (US 20210204448) in view of Lovicott et al. (US 2018/0164841).

Regarding claims 1, 7, and 13, Wiederhold et al. discloses a method and management system of controlling interior environmental conditions to facilitate operating state changes of individual information technology (IT) equipment in a data center (100) (Abstract; Fig. 1; paragraph 0025, lines 25-27), the method comprising:
monitoring one or more sensors (156c; Fig. 1) that detect an interior air temperature value of a data center (100) containing more than one IT component (102);
accessing environmental conditions (cooling requirements of IHS 102) specified to enable each one of the more than one IT component (IHSs) to function in one or more operational operating states (managing environmental system to meet cooling requirements for operation of IHS 102, paragraph 0025, lines 2-10);
determining, by a controller (138), a first temperature range for a first IT component of the more than one IT component that is scheduled to transition into in a first operational state (paragraph 0025, lines 2-10);
adjusting a temperature set point of supply air provided by the data center to the first IT component to be within the first temperature range (cooling, paragraph 0025, lines 2-10, 25-28, 34-35);
determining whether the temperature of the supply air provided to the first IT component is within the first temperature range (control cooling, paragraph 0025, lines 2-10, 22-28); and
in response to determining that the temperature of the air supply is within the first temperature range, triggering activation of the first IT component into the first operating state (executes cooling mode to provide functionality for IHS components, paragraph 0025, lines 2-10, 25-28, 20-22) following a hold time (compressor is restarted after off-time, Abstract, lines 9, 15-16, to provide functionality for IHS components) during which the first IT component is provided sufficient exposure to the supply air at the temperature set point (for the compressor to be restarted, the IT components are beyond the cooling mode setting (temperature set point) and the IT components need to be cooled, Abstract, lines 11-16. The IT components need to be at the cooling mode setting before moving beyond the cooling mode setting (temperature set point)).

Regarding claim 7, Wiederhold et al. further discloses
an environmental subsystem (104) that provides supply air to moderate or cool a temperature of more than one IT component (paragraph 0025, lines 2-4) within a data center (100, Fig. 1);
a memory (114) containing a cooling mode and equipment operating state (CM/EOS) application (119); and
a controller (138) that is communicatively coupled to the environmental subsystem (104) (Fig. 1), the one or more sensors (156c), and the memory (114), the controller (138) executing the CM/EOS application (119) to perform the method.

Regarding claim 13, Wiederhold et al. further discloses:
an enclosing structure (141, Fig. 1);
more than one heat-generating IT component (IHSs 102) positioned in the enclosing structure (Fig. 1);

Wiederhold et al. does not disclose a specification data structure containing environmental conditions. 

Lovicott et al. discloses a specification data structure (154, 156) for containing environmental conditions (temperature) (Fig. 1). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Wiederhold et al. with a specification data structure as disclosed by Lovicott et al. for the purpose of accessing environmental conditions.

Regarding claims 2, 8, and 14, Wiederhold et al. discloses
monitoring one or more sensors (156b) that detect an interior humidity value (Fig. 1); 
determining a first humidity range specified for the first IT component that is scheduled to transition into the first operational state (paragraph 0025, lines 2-10);
adjusting a humidity set point of the supply air provided to the first IT component to be within the first humidity range (cooling, paragraph 0025, lines 2-10, 25-33);
determining whether the interior humidity value is within the first humidity range (control cooling, paragraph 0025, lines 2-10, 22-28); and
triggering the activation of the first IT component to the first operational state further in response to determining that the interior humidity is within the first humidity range, while the interior air temperature is within the first temperature range (control cooling for operation/functionality of IHS, paragraph 0025, lines 2-10, 22-28).

Regarding claims 5, 11, and 17, Wiederhold et al. discloses the first operational state is a startup state (paragraph 0025, lines 6-8).

While Wiederhold et al. does not expressly disclose
determining a second temperature range specified for the first IT component to function in a second operational state comprising an operating state;
adjusting the temperature set point of the management system to be within the second temperature range;
determining whether the temperature of the supply air provided to the first IT component is within the second temperature range; and
in response to determining that the temperature of the supply air is within the second temperature range, triggering the activation of the first IT component to the second operational state,
Wiederhold et al. discloses determining plural temperature ranges (paragraph 0025, lines 6-7) specified for the first IT component function in operational states (startup/standby/operation, paragraph 0025, lines 7-8) comprising an operating state (startup/standby/operation, paragraph 0025, line 7). Accordingly, it would have been obvious to
determine a second temperature range specified for the first IT component function in a second operational state comprising an operating state (paragraph 0025, lines 2-10);
adjusting the temperature set point of the management system to be within the second temperature range (cooling, paragraph 0025, lines 2-10, 25-28, 34-35);
determining whether the temperature of the supply air provided to the first IT component is at/within the first temperature range (control cooling, paragraph 0025, lines 2-10, 22-28); and
in response to determining that the temperature of the supply air is within the second temperature range, triggering the activation of the first IT component to the second operational state (standby/operation, paragraph 0025, lines 7-8) (executes cooling mode to enable functionality of IHS components, paragraph 0025, lines 2-10, 25-28, 20-22).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Wiederhold et al. with determining a second temperature range specified for the first IT component function in a second operational state comprising an operating state as suggested by determining plural temperature ranges specified for the first IT component function in operational states for the purpose of triggering the activation of the first IT component to the second operational state.

Regarding claims 6, 12, and 18, Wiederhold et al. discloses receiving a request to activate a second IT component of the more than one IT component (cooling conditions enables startup of [plural] IHSs, paragraph 0025, lines 6-8).

While Wiederhold et al. does not expressly disclose
determining a third temperature range specified in the specification data structure for the second IT component that is scheduled to transition into an operational state;
adjusting the temperature set point of the management system to be within an overlapping range of the second temperature range and the third temperature range; 
determining whether the temperature of the supply air provided to the first IT component is within the third temperature range; and
in response to determining that the temperature of the supply air is within the third temperature range, activating the second IT component to the operational state,
Wiederhold et al. discloses determining plural temperature ranges (paragraph 0025, lines 6-7) specified for the first IT component function in operational states (startup/standby/operation, paragraph 0025, lines 7-8) comprising an operating state (startup/standby/operation, paragraph 0025, line 7) for plural IHSs.
Lovicott et al. discloses a specification data structure (154, 156) for containing environmental conditions (temperature) (Fig. 1). 
Accordingly, it would have been obvious to
determine a third temperature range specified in the specification data structure for the second IT component that is scheduled to transitioned into an operational state (paragraph 0025, lines 2-10);
adjusting the temperature set point of the management system to be within an overlapping range of the second temperature range and the third temperature range (cooling within the temperature ranges, paragraph 0025, lines 2-10, 25-28, 34-35);
determining whether the temperature of the supply air provided to the first IT component is at/within the third temperature range (control cooling, paragraph 0025, lines 2-10, 22-28); and
in response to determining that the temperature of the supply air is within the third temperature range, activating the second IT component to the operational state (standby/operation, paragraph 0025, lines 7-8) (executes cooling mode to enable functionality of IHS components, paragraph 0025, lines 2-10, 25-28, 20-22).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Wiederhold et al. with determining a third temperature range specified by the specification data structure for the second IT component as suggested by Lovicott et al. for the purpose of activating the second IT component to the operational state.

Regarding claim 19, Wiederhold et al. discloses the enclosing structure (141 is an enclosure of MDC, Fig. 1) comprises a volumetric container (paragraph 0025, lines 1-2) that is transportable to a deployed operating location of the data center (paragraph 0028, lines 1-3).

	Allowable Subject Matter

Claims 3, 4, 9, 10, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method and system of controlling interior environmental conditions to facilitate operating state changes of individual information technology (IT) equipment in a data center comprising determining the hold time that provides sufficient exposure of the first IT component to the supply air at the temperature set point and in response to determining that the interior air temperature is within the first temperature range, delaying, for a length of the (determined) hold time, the activation of the first IT component to the first operational state (claims 3, 9, 15)  or determining a first temperature change rate specified for the first operational state of the first IT component; and adjusting the temperature set point in increments to not exceed the first temperature change rate (claims 4, 10, 16)  is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed on October 25, 2022 have been fully considered but they are not persuasive.
With regard to the claim objections, Applicants argue “Applicants have amended Claims 1, 5, 7, and 13 to remove the stated informalities and overcome the claim objections.”
Examiner notes that there still remain claim informalities as discussed above.
With regard to the rejections under 35 USC 103, Applicants argue that “Applicants have amended the claims to now recite features from dependent claims indicated as being allowable. The combination of Wiederhold and Lovicott does not render Applicants’ claimed invention unpatentable, as currently amended.”
Examiner’s position is that the claims do not recite features from dependent claims indicated as being allowable. It is noted in examiner’s statement of reasons for allowance, the allowable subject matters include the combination as recited in claims 3, 4, 9, 10, 15, and 16. The combination of Wiederhold and Lovicott renders claims 1, 2, 5-8, 11-14, and 17-19 unpatentable, as discussed above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        November 30, 2022